UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2016 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 001-35902 AMERICANN, INC (Exact name of registrant as specified in its charter) Delaware 27-4336843 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 3200 Brighton Blvd. Unit 114, Denver, CO (Address of principal executive offices) (Zip Code) (303) 862-9000 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesþ No ¨ Indicate by a checkmark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Date File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesþ No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨ No þ As of April 30, 2016, the registrant had 16,631,000shares of common stock ($0.0001 par value) outstanding. Table of Contents AMERICANN, INC. FORM 10-Q TABLE OF CONTENTS PAGE NO. PART I FINANCIAL INFORMATION Item 1. Unaudited Financial Statements: Condensed Balance Sheets as of March 31, 2016 and September 30, 2015 1 Condensed Statements of Operations for the Three and Six Months Ended March 31, 2016 and 2015 2 Condensed Statements of Cash Flows for the Six Months Ended March 31, 2016 and 2015 3 Notes to Unaudited Condensed Financial Statements 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item 4. Controls and Procedures 16 PART II OTHER INFORMATION Item 6. Exhibits 17 SIGNATURES 18 Table of Contents PART IFINANCIAL INFORMATION ITEM 1. UNAUDITED FINANCIAL STATEMENTS AMERICANN, INC. CONDENSED BALANCE SHEETS March 31, 2016 (unaudited) September 30, Assets Current Assets: Cash and cash equivalents $ $ Interest receivable Prepaid expenses Land held for resale Total current assets Furniture and equipment (net of depreciation of $2,019 and $1,458) Note receivable - 4900 Jackson LLC Amounts due from WGP (net of allowance of $463,084 and $456,470) Website development costs (net of amortization of $8,070 and $1,153) Deposits on land Security deposit Total assets $ $ Liabilities and Stockholders' Equity Current Liabilities: Accounts payable and accrued expenses $ $ Interest payable (including $45,452 and $0 to related parties) - Other payables Deferred revenue - Note payable Note payable - related party - Total current liabilities Note payable - related party - Total liabilities Commitments and contingencies Stockholders' Equity: Preferred stock, $0.0001 par value; 20,000,000 shares authorized; no shares issued and outstanding - - Common stock, $0.0001 par value; 100,000,000 shares authorized; 16,631,000 and 16,631,000 shares issued and outstanding as of March 31, 2016 and September 30, 2015, respectively Additional paid in capital Accumulated deficit ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ See accompanying notes to unaudited condensed consolidated financial statements. 1 Table of Contents AMERICANN, INC. CONDENSED STATEMENTS OF OPERATIONS (unaudited) Three Months Ended March 31, Six Months Ended March 31, Revenues: Consulting fees $ Total revenues Operating expenses: Advertising and marketing Professional fees General and administrative expenses Provision for doubtful accounts - - Total operating expenses Loss from operations ) Other income (expense): Interest income Interest expense ) Interest expense - related party ) Total other income (expense) ) ) Net loss $ ) $ ) $ ) $ ) Basic and diluted loss per common share $ ) $ ) $ ) $ ) Weighted average common shares outstanding See accompanying notes to unaudited condensed financial statements. 2 Table of Contents AMERICANN, INC. CONDENSED STATEMENTS OF CASH FLOWS (unaudited) Six Months Ended March 31, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Provision for doubtful accounts Stock based compensation and option expense Changes in operating assets and liabilties: Interest receivable ) Amounts due from WGP ) Prepaid expenses ) Accounts payable and accrued expenses Related party payables - ) Interest payable Interest payable - related party Other payables ) Deferred revenue ) Net cash flows used in operations ) ) Cash flows from investing activities: Purchase of fixed assets ) ) Deposit on land ) ) Payments received on note receivable - 4900 Jackson LLC Advances made on note receivable - ) Net cash flows used in investing activities ) ) Cash flows from financing activities: Proceeds from note payable Proceeds from note payable - related party Payments on note payable - related party - ) Net cash flows provided by financing activities Net decrease in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $
